Citation Nr: 1735938	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  05-22 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome, left knee. 

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome, right knee.

3.  Entitlement to service connection for obstructive sleep apnea, claim as a sleep disorder.  

4.  Entitlement to service connection for a lumbar spine disability. 

5.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1989.  This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC. 

 The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

For multiple reasons, this matter is not yet ready for appellate consideration.

Initially, the Board notes the RO has not yet completed a VA Form 8, Certification of Appeal in this case.  Moreover, in a July 2016 appeal checklist, the RO indicated the Veteran had requested a Travel Board hearing.  This checklist also indicated the Veteran's hearing request had been docketed.  However, the Veteran's VA Form 9 submitted in July 2005 indicates he did not want a hearing before the Board.  Following a review of the record, the Board is unable to identify any other correspondence in which the Veteran requested a Travel Board hearing; however, the RO has not clarified this issue.  Since this case has not been properly certified for Board review and the RO schedules Travel Board hearings, a remand is warranted.




Accordingly, the case is REMANDED to the RO for the following action:

The RO should contact the Veteran to confirm his desire to attend a Travel Board hearing, and then schedule his Travel Board hearing in accordance with the docket number of his appeal.  The RO must properly notify the Veteran of his hearing at his correct mailing address in accordance with 38 C.F.R. § 20.702(b), and such notice must be associated with the record.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




